Order entered September 6, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00442-CR

                                 ROCKY MORRIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01315-U

                                             ORDER
       The Court REINSTATES this appeal.

       On August 15, 2013, we ordered the trial court to make findings regarding whether any

hearings were conducted on appellant’s motion for post-conviction DNA testing. On August 30,

2013, we received the reporter’s record of the hearing on the motion. Accordingly, in the

interest of expediting the appeal, we VACATE the August 15, 2013 order requiring findings.

       We note that appellant is representing himself in this appeal. Accordingly, we ORDER

the Dallas County District Clerk and court reporter Peri Wood to provide appellant with copies

of their respective records. We further ORDER that the Dallas County District Clerk and Ms.

Wood provide this Court, within FIFTEEN DAYS of the date of this order, with written

verification that they have sent appellant copies of the record.
       We ORDER appellant to file his brief by NOVEMBER 1, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; Peri Wood, official court reporter, 291st Judicial District Court; and the Dallas

County Public Defender’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Rocky Morris,

No. 12076456, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                     /s/    DAVID EVANS
                                                            JUSTICE